99.	My delegation wishes to express its great satisfaction at Mr. Kittani's election to the presidency of the thirty-sixth session of the General Assembly. As he is a fellow representative of an Asian State with which my country has very close relations, it is also a source of great pleasure to us to see him preside over our deliberations. It is most fitting that one renowned for his commitment to the cause of cooperation among nations as well as for his deep dedication to the work of the Organization should lead us during the current session. We are sure that he will distinguish himself and the Assembly through his leadership.
100.	My delegation also wishes to convey its deep appreciation to the outgoing President, Mr. Riidiger von Wechmar, for the efficient manner in which he guided the deliberations of. the thirty-fifth session and the eighth emergency special session. The record of his dedicated and determined leadership, especially in furthering international cooperation, gained the admiration of the Assembly.
101.	I should also like to express our respect and appreciation to the SecretaryGeneral for the able and dedicated w< j in which he has consistently promoted the objectives of the Organization and for the many initiatives that he took in the course of the year for the promotion of global peace.
102.	My Government and people salute the Governments and peoples of the Republic of Vanuatu, a neighboring Pacific Ocean State, and Belize on the attainment of their independence. We welcome them warmly to the Organization and look forward to fruitful cooperation with their delegations.
103.	While the decade of the 1970s was characterized by perplexing and complex problems, this was until recently also a world in which the danger of war between the great Powers had considerably lessened, thanks to an increased willingness to undertake negotiation rather than confrontation. We had in fact hailed detente as a process of great importance in easing the atmosphere of suspicion and enmity, thereby greatly enhancing the prospect for more constructive relations between all countries. Thus, the trend of events in the 1970s offered us hope that less emphasis would be put on armaments or ideological rivalry in the conduct of international relations and that the world would be moving finally from strife and confrontation to peace and prosperity.
104.	Unfortunately, our optimism has proved ill founded. Instead of a progressive relaxation of tension, once again confrontation and strife plague various regions of the world. Political and economic pressures, the use and threat of the use of force and subversion have again become dominant features of present day international relations. Indeed, tensions have reached such frightening proportions that a minor conflict can now ignite a conflagration or have repercussions of worldwide dimensions.
105.	The crisis in detente has affected the security of the world, especially that of the smaller and weaker nations. The continued stalemate in the NorthSouth dialog has further widened the inequalities between the industrialized nations and the third world. The intensified rivalry among great Powers, their frantic efforts to expand their spheres of influence and domination and the escalation of the frenzied arms race to unprecedented levels have led to the worsening of the global situation and have dissipated the hopes for a stable world order. In brief, the world is relapsing into the old order of spheres of political and economic influence based on hegemony and dependence. This tendency must be avoided, and our collective determination should be directed towards correcting this dangerous drift.
106.	History has shown that such determination was evident in and demonstrated by the nonaligned movement two decades ago when the world was on the brink of war. As we observe the twentieth anniversary of its founding with a special item in the agenda of the plenary, meeting, it is fitting to recall that the movement made very, significant contributions to defusing the danger of confrontation threatening mankind with extinction at that time. Since then, the nonaligned movement has consistently worked to further the cause of disarmament, peace and security, as well as national liberation. It has opposed foreign domination, imperialism, racism and hegemonism, rejected military alliances, power blocs, spheres of influence and the more dangerous manifestations of greatPower confrontation. The movement has correctly assessed the negative trends in the current economic situation as being rooted in the disequilibrium and asymmetries of the international economic system and has called for its restructuring.
107.	Now when the world is faced with the return of the old order of international power politics, the movement is again called upon to reassert its responsibility as an independent non-bloc factor and play a more decisive role in the preservation and strengthening of peace and security.
108.	Indeed, as the movement is commemorating the twentieth anniversary of its founding, we must all recognize that its continued strengthening is indispensable to arrest and reverse the frightening escalation of tension. The nonaligned States can respond to these challenges by stoutly upholding the true principles which they enunciated at Belgrade, by adhering to their political and economic systems, free from external pressures, and by refusing to be drawn into the antagonism of greatPower politics.
109.	The nonaligned movement also recognizes its historic responsibility by playing a dynamic role in resolving international conflicts, especially in halting the ever-spiraling arms race and in the establishment of a new system of international relations based on freedom, equality and justice. I am confident that in this very difficult phase of international relations the contribution of the nonaligned countries to strengthening world peace, and their role, deriving from their traditional strength, insights and dedication, will become even more crucial and evident. This role will be played constructively, especially in the United Nations, for the peaceful resolution of disputes and for strengthening the Organization and its efficacy.
110.	My delegation would now like to address itself to some of the major problems affecting various parts of the world, problems that have continued to occupy our attention.
111.	There has been no change in the situation in Kampuchea. There has beer, no withdrawal of foreign troops, and no elected government has been installed to give expression to the people's right of self-determination. Against this bleak background, it is indeed heartening to note that the International Conference on Kampuchea was held in July with the participation of an overwhelming majority of States Members of the United Nations, thus underscoring the international dimensions of the conflict.
112.	The Conference adopted a set of proposals that could lead to a comprehensive political solution by bringing together the warring factions in the peace process. Noteworthy among those proposals are measures for the withdrawal of foreign forces, a ceasefire and the disarming of all factions so that elections supervised by the United Nations can be held, thus enabling the people of Kampuchea to regain their sovereignty and nonaligned status. We believe that those proposals can form the basis for negotiations leading to the emergence of a new Kampuchea, free from foreign interference and dedicated to the welfare of its people and the peace of the region.
113.	The Conference also set up an ad hoc committee to establish contact with all the conflicting parties and to be a vehicle for facilitating the search for a comprehensive solution. My delegation is confident that that committee dan play an active role in the formulation of constructive proposals acceptable.to all. We look forward to the day when Kampuchea will regain its rightful place in the comity of nations and will no longer be used by others for actions inconsistent with the provisions of the Charter.
114.	We are happy to note that after two years of integrated emergency aid operations, the people of Kampuchea, although still in dire straits, are no longer in danger of mass Starvation. However, the fate of the Kampuchean refugees who fled their homeland remains bleak, and further international assistance to rescue them should be provided.
115.	There is no doubt that the establishment of peace in Kampuchea would promote stability SouthEast Asia and speed up the creation of a zone of peace, freedom and neutrality in the region. The establishment of such a zone, which has been endorsed by the countries of the region and by the United Nations, is the express will of the peoples of SouthEast Asia for ensuring conditions of peace and tranquility. The countries of the region have dedicated themselves to secure the recognition of, and respect for, SouthEast Asia as a zone of peace, freedom and neutrality, free from any form or manner of interference by outside Powers. Thus they are committed to rid the region and their countries of foreign political and economic hegemony, and they refuse to be used as an instrument of policy of any outside Power. They are convinced that only within that framework can the region be removed from bigPower rivalry or even bigPower confrontation. It is their firm belief that only through such an approach can they build their societies and live with each other in conditions of peace and fraternity.
116.	On the question of Afghanistan, my delegation is also convinced of the need for a comprehensive political solution as a way out of that dangerous situation. Elements for a solution, including the withdrawal of foreign forces, have already been included in the declaration adopted by the Conference of Ministers for Foreign Affairs of NonAligned Countries, held at New Delhi in February [see A/361116 and Corr.l, annex]. Within the framework of that declaration, further consultations should be held to prepare the ground for the reemergence of an independent and nonaligned Afghanistan. In this regard, we laud the efforts of the SecretaryGeneral, his Special Representative and other parties, as well as the constructive attitude shown by Pakistan, to facilitate negotiations to achieve a political solution and ensure that the Afghan people will be able to determine their own destiny free from foreign intervention and interference.
117.	Despite the growing consensus in the international community on the modalities and principles for a Middle East settlement, the situation there has of late dramatically worsened. Israeli indiscriminate bombing of Beirut, resulting in massive casualties and destruction, coupled with its military raid on the nuclear installation in Iraq, has rightly earned the condemnation of the world community and has threatened the viability of the Treaty on the NonProliferation of Nuclear Weapons. The ceasefire achieved in Lebanon with the cooperation of the Palestine Liberation Organization [PLO] has demonstrated beyond doubt that that organization is a responsible body and can be a reliable partner in the search for peace based on justice.
118.	It is sad to note that for too long the Middle East conflict has been enmeshed in greatPower politics and that, in the onward rush of the major Powers to confrontation, the crux of the problem has become secondary, and their strategic and other interests have gained preeminence. The central issues in the Middle East continue to be unconditional* Israeli withdrawal from all occupied territories, including Jerusalem, and the upholding of the right to self-determination and independence of the Palestinian people. Until those issues are resolved, the Middle East will remain the most critical danger point in the world.
119.	In the context of the Middle East situation, my delegation joins others in urging Iran and Iraq to redouble their .efforts to seek a peaceful solution to their conflict.
120.	In Africa, no progress has been made towards the independence of Namibia, despite the overwhelming wishes of the international community. South Africa's defiance was clearly exhibited at the Geneva pre-implementation meeting. For this same reason many other diplomatic efforts also failed to bear fruit. However, we believe that Security Council resolution 435 (1978) provides a solid framework for achieving self-determination and independence for Namibia and that any changes or modifications of that resolution will not bring Namibia's freedom nearer. The Security Council itself has failed to play its assigned role in the maintenance of international peace and security by enforcing its resolution 435 (1978) through the imposition of sanctions against the Pretoria regime for its defiance of that resolution. The need for Security Council action was highlighted when that regime used Namibian territory as a base to launch its recent aggression against Angola.
121.	Faced by such continuous failures, the international community convened the eighth emergency special session of the General Assembly, which has now called for comprehensive mandatory sanctions on, and for the total isolation of, South Africa [resolution ES8/2]. My delegation fully supports the resolution and is committed to its implementation. Hie question of Namibia is a question of illegal occupation, pure and simple. It is therefore disquieting to note that extraneous issues are being injected to stifle the progress towards freedom in Namibia.
122.	Despite United Nations condemnation of apartheid as a crime against humanity and the dignity of man, the Pretoria regime has not displayed any willingness to adhere to the numerous resolutions of the General Assembly and the Security Council. Now, when the struggle against apartheid is reaching a crucial stage, international unity should be maintained; any breaking of ranks amongst those of us who abhor apartheid will only encourage South Africa to sustain that abominable and odious system. Meanwhile, before the Security Council adopts decisions to force South African compliance, Member States should scrupulously implement the unilateral sanctions agreed on by the International Conference on Sanctions against South Africa held in Paris in May [see A/36/319, annex /].
123.	It is self-evident that the present tendency towards global brinkmanship is not conducive to disarmament. The world is very concerned and disappointed that disarmament negotiations have not produced any tangible progress, as it had high hopes that concrete results would follow the decisions of the first special session of the General Assembly on disarmament. The only achievement giving us some hope was the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which May Be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects.5
124.	It is essential, therefore, that serious negotiations begin in order to arrest the momentum of the arms race. Although the Committee on Disarmament has been in existence for over three years, it has not been able to initiate serious negotiations on questions that have been accorded the highest priority, namely, the comprehensive nuclear test ban, the cessation of the nuclear arms race and nuclear disarmament. For those reasons the second special session on disarmament has assumed greater importance, and we should proceed with renewed determination to ensure its success.
125.	Efforts to implement the Declaration of the Indian Ocean as a Zone of Peace have, regrettably, reached an impasse. The arms buildup, both on land and at sea, has intensified in the general area, leading to a deterioration in the climate of peace and security in the Indian Ocean region. If we are unable to reverse this trend, we may in fact be entering a more dangerous period in which confrontation with all its disastrous consequences will finally be inevitable. For those reasons Indonesia believes that it is imperative that serious efforts be exerted to convene the proposed conference to implement the Declaration. The deterioration in the military and political situation in the area cannot and should not serve as a pretext to postpone the conference; on the contrary, it should set the stage for such a conference.
126.	My delegation had placed considerable hope last year in the forthcoming Second United Nations Conference on the Exploration and Peaceful Uses of Outer Space. However, crucial issues relating to its preparation have remained unresolved. In view of time constraints, we urge more determined efforts by the States involved to overcome the remaining obstacles in order to enhance international cooperation in space exploration, science and technology for the benefit of mankind, especially for the developing countries, which space technology could greatly benefit.
127.	The Third United Nations Conference on the Law of the Sea, during its recent session at Geneva, succeeded in overcoming a number of major difficulties, despite the reluctance of the United States to commit itself to the agreements already reached. The painstaking endeavors over the course of the past seven years of negotiations have resulted in the formalization of the informal draft convention. My delegation is confident that all States will extend their wholehearted cooperation to ensure the successful conclusion of the Conference. Indonesia, together with the overwhelming majority of participants in the Conference, looks forward to a definitive, final session in New York next spring and the signing of the convention later in 1982 at Caracas.
128.	For a number of years the picture of the world economy has become increasingly bleaker, offering us no optimistic outlook for the near future. Ominous warnings indicative of a world economy experiencing greater instability than at any time since the Second World War have sent shock waves throughout most of the developing countries and many of the developed countries as well.
129.	More than ever before, mutual economic survival is now at stake. In the developing countries, severe external pressures have led to increased poverty and degradation of the quality of life and, in many cases, have shattered prospects for achieving social and economic goals. In consequence, the gap between the rich and the poor nations has widened further.
130.	In my opinion, there persists an inconsistency between our recognition of the state of the world economy and the vacillations on the part of some Members about committing themselves to a commensurate remedy. For some time now the reality of interdependence has been increasingly evident, not only between countries but also between sectors of the economy. Therefore, we could not meaningfully address problems through ad hoc and piecemeal measures. Yet, shortsighted considerations and narrow self-interest unfortunately still persist, thereby inhibiting some from joining the consensus for a global solution.
131.	My delegation is deeply disappointed with the failure of the international community to launch the global negotiations in accordance with the schedule already agreed upon. We note with great concern that the momentum already generated is now being dissipated. Yet these disappointing setbacks do. not weaken our belief that the comprehensive approach, as embodied in the proposed round of global and sustained negotiations within the framework of the United Nations system, is the only one capable of genuinely solving the real problems confronting the world economy.
132.	Indonesia is firmly committed to a process of dialog and cooperation and deeply believes that, no matter how intractable the current international economic problems remain, they are still solvable through such a process and in such a spirit. My delegation therefore appeals once again to those who are still opposed to joining the consensus for launching a global round of negotiations to reconsider their position. In this regard we share the hope that the International Meeting on Cooperation and Development to be held at Cancun next month will assist in effecting a breakthrough in the present stalemated situation and thereby stimulate the launching of the global round.
133.	The operational activities of the United Nations development system have also felt the full impact of the grim economic situation. The disappointing result of the recent pledging conference is now further aggravated by the prospect of new deficiencies in resource mobilization for the coming years.
134.	My delegation has already stated on an earlier occasion that we are deeply concerned with these adverse trends in the availability of resources for operational activities of the United Nations development system. Such prospects not only create problems among the recipient countries but also do not augur well for the future of multilateral cooperation for development. It is therefore essential for all of us, in particular all developed donor countries, to spare no effort in providing the United Nations development system with the necessary resources on an increasingly predictable, continuous and assured basis.
135.	The United Nations Conference on New and Renewable Sources of Energy, held at Nairobi recently, was certainly a major step forward towards cooperation in this field. However, while we welcome the adoption of the Program of Action at the Conference, we very much regret the continuing opposition by some major developed countries to certain specific proposals of the Program. Therefore we earnestly hope that the General Assembly at its thirty-seventh session will be decisive in solving the still pending problems of institutional mechanism and financial arrangements.
136.	By the same token, we welcome the recent United Nations Conference on the Least Developed Countries, held in Paris. Although it must be admitted that the Substantial New Program of Action adopted by the Conference has fallen short of our expectation, it nevertheless has given us renewed hope for a revitalization of the development of the least developed countries. This positive step is essential not only for addressing the worrisome problems besetting the least developed countries, but, it is hoped, also for furthering the overall prospects for revamping international cooperation for development.
137.	On the more positive side of this rather grim picture of the world economic scene is the steady progress achieved in the pursuit of collective self-reliance among the developing countries. SouthSouth cooperation, while not designed to be a substitute for the restructuring of NorthSouth economic relations, is a crucial imperative of our times for altering the legacy of endemic colonial economic patterns and structures that have stymied the efforts to accelerate the development of the developing countries. In this connection we salute the progress registered at the High Level Conference on Economic Cooperation among Developing Countries held at Caracas and the meeting on technical cooperation among developing countries held in New York.
138.	While we recognize that the primary responsibility for the development of the developing countries resides with those countries themselves, it is also, obvious that the international community has a useful role to play. It is our firm conviction that the international community should create a fully supportive environment for these efforts because they too, in fact, have a vested interest in the success of SouthSouth collaboration. Indeed, a stronger and more prosperous South would have great dynamic potential for revitalizing the ailing international economic situation and the stalled NorthSouth negotiations. _
139.	It is widely recognized, even by the developed countries, that the successful adaptation to growing world economic interdependence and the stronger resilience of the developing countries are important factors in world stability. The dawning of this global consciousness gives us renewed hope. In this spirit we must lose no time and spare no effort in marshaling our collective resolve and political will to build a new economic order of accelerated development and structural change.
140.	In this context, the organs and organizations within the United Nations system could and should play a crucial role, and to this end it is imperative to equip them with the necessary means. My delegation is among the first to urge efficiency and economy. But we are of the view that efficiency and measures of economy should not be misused by setting arbitrary limitations that would impair the system's ability to implement legitimate Programs and activities, because the United Nations system with all its weaknesses still remains our best vehicle for channeling our concerted efforts to achieve our goal of social and economic development.
141.	I have painted a gloomy and pessimistic picture of the world situation, but, despite the many obstacles which lie in our way, we must be steadfast. Our ability to find solutions to the major issues of which I have spoken may well determine man's capacity to survive in the decades to come. Unless we accord these problems the necessary priority, we run the risk of soon reaching a point where they will be beyond peaceful and rational solution.
142.	My delegation is confident that faced with tasks of such enormous proportions, our common search for peace and security is not mere daydreaming about accomplishing the impossible. Man's intellectual capacity and his technological prowess and sheer determination in the past have succeeded in taming mighty rivers, making the desert bloom and sending man to the moon. Let us, therefore, not abandon our hopes and ideals for a peaceful, better and more equitable world, but rather muster the will and determination to make these hopes and ideals come true.
